Bates, Judge,
delivered the opinion of the court.
There is no ground for reversing this case. The instructions given required the jury to find for the defendant if the plaintiff misrepresented to the defendant, or concealed from him, the true condition of the land sold ; or used any artifice to mislead the defendant as to its condition. This put the case as favorably for the defendant as the law required, and the other instructions did not weaken the effect of those first mentioned. Without repeating them all, it is sufficient to say, that, taken together, they presented the case to the jury very fairly.
The motion for a continuance is not considered, because it is not made a part of the record by the bill of exceptions. Judgment affirmed.
Judge Bay concurs.
Judge Dryden did not sit, having been of counsel in the lower court.